Case 0:18-cv-62251-RKA Document 44 Entered on FLSD Docket 05/12/2021 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-62251-CIV-ALTMAN/Hunt

  DANIELLE MALCOLM,
  on behalf of D.M.,

          Plaintiff,
  v.

  ANDREW SAUL,
  Commissioner of the Social Security
  Administration,

        Defendant.
  ____________________________/

                                                ORDER

          After the Court remanded this case to the Commissioner of Social Security, the Plaintiff

  moved for attorneys’ fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). See

  Motion for Attorney’s Fees (“Motion”) [ECF No. 41]. The Motion is now ripe for adjudication. See

  Response [ECF No. 42]; Reply [ECF No. 43]. For the reasons set forth below, the Motion is

  DENIED.

                                              THE FACTS

          The parties are familiar with the facts, which we laid out in the Omnibus Order [ECF No. 40].

  To recap: The Plaintiff, Danielle Malcolm, acting on behalf of D.M. (a minor), sought disability

  benefits under the Social Security Act. Id. at 1–2. When the Social Security Administration denied her

  claim, she appealed to an Administrative Law Judge (“ALJ”), who concluded that D.M. was not

  disabled (and therefore not entitled to benefits). Id. at 2. Although the ALJ found that D.M. suffered

  from two severe impairments—a speech-language disorder and a learning disorder—he determined

  that the impairments, taken together, didn’t “meet or medically equal” the severity of the impairments

  listed in the relevant regulations. Id. The Plaintiff appealed to the Appeals Council, which denied
Case 0:18-cv-62251-RKA Document 44 Entered on FLSD Docket 05/12/2021 Page 2 of 5



  review. Id. She then sued in this Court to reverse the ALJ’s decision. Id. The parties filed cross-motions

  for summary judgment, which the Court referred to the Magistrate Judge. Id. at 1. The Magistrate

  Judge issued a Report and Recommendation (“R&R”) [ECF No. 37], in which he suggested that the

  Defendant’s Motion for Summary Judgment be granted. As relevant here, the Magistrate Judge

  concluded that (1) there was substantial evidence in the record to support the ALJ’s finding that D.M.’s

  impairments didn’t meet or equal a listed impairment, and that (2) the failure to give weight to three

  of the nine medical professionals who had evaluated D.M. 1 was harmless error. Id. at 10, 11–13.

          The Court refused to adopt the R&R. See Omnibus Order. In doing so, the Court didn’t

  disagree with the Magistrate Judge about whether substantial evidence supported the ALJ’s findings.

  Rather, the Court concluded that the ALJ had erred only by failing to explain the weight, if any, he

  gave to the three unmentioned medical opinions. Id. at 4. The ALJ, the Court explained, had an

  obligation to “state with particularity the weight given to different medical opinions and the reasons

  therefor,” even though—as we recognized—our ultimate review was highly deferential to the ALJ’s

  balancing of the evidence. Id. at 4 (quoting Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th

  Cir. 2011)). Without some explanation from the ALJ as to whether, and to what extent, he had

  considered any of these opinions—and, if not, why not—the Court couldn’t meaningfully determine

  whether the ALJ’s decision was supported by “substantial evidence.” Id. at 6. The Court therefore

  remanded the case to the Commissioner for further proceedings. Id. at 7.

                                               THE MOTION

          The Plaintiff now seeks $5,879.00 in attorneys’ fees under the EAJA. See generally Motion. She

  argues that she’s entitled to those fees because (i) she was the prevailing party, (ii) the Government’s

  “litigation position” was unjustified, and (iii) the requested fees are reasonable. See id. at 8–11. In



  1
    The three reports were those of D.M.’s clinical psychologist and his two speech-language
  pathologists. See Omnibus Order at 3.
                                                      2
Case 0:18-cv-62251-RKA Document 44 Entered on FLSD Docket 05/12/2021 Page 3 of 5



  response, the Commissioner advances only a single argument—that the Plaintiff isn’t entitled to fees

  because its litigation position was reasonable. See Response at 2–3.

                                                  THE LAW

          To recover attorneys’ fees under the EAJA, a plaintiff must satisfy five elements. First, the

  plaintiff must be the prevailing party in a lawsuit over which the court had jurisdiction. See Jean v.

  Nelson, 863 F.2d 759, 765 (11th Cir. 1988). Second, the Government’s legal position must not have been

  substantially justified. Id. Third, the motion must be timely. See Myers v. Sullivan, 916 F.2d 659, 666 (11th

  Cir. 1990). Fourth, the plaintiff must have had, when the complaint was filed, a net worth of less than

  $2 million. See Fabre v. Saul, 2020 WL 6702868, at *1 (S.D. Fla. Oct. 26, 2020), report and recommendation

  adopted, 2020 WL 6701916 (S.D. Fla. Nov. 13, 2020). And, fifth, no special circumstances render a fees

  award unjust. See Comm’r Immigration & Naturalization Service v. Jean, 496 U.S. 154, 158 (1990).

                                                  ANALYSIS

          The Commissioner concedes that the Plaintiff prevailed, 2 that the Motion was timely, that the

  Plaintiff was (as of the filing of the complaint) worth less than $2 million, and that no special

  circumstances render the fees award unjust. See generally Response. We therefore limit our analysis to

  the second element: whether the Government’s position was substantially justified.

          On this element, the Plaintiff says precious little. After quoting the Court’s conclusion—that

  the ALJ erred by not discussing whether or to what extent the three medical reports influenced his

  decision—the Plaintiff maintains that, “consequently, the government’s position was not substantially




  2
    The Commissioner says that, “[a]lthough Plaintiff has prevailed in the sense that the Court remanded,
  it bears noting at the outset that both parties’ motions for summary judgment were denied and
  Plaintiff’s objections were procedurally improper.” Response at 1. Since the Commissioner doesn’t
  elaborate on this point, we take this as a concession that the “Plaintiff has prevailed.” In any event,
  the Supreme Court has held that a Plaintiff prevails (for EAJA purposes) if a court orders a “sentence-
  four remand,” Shalala v. Schaefer, 509 U.S. 292, 300–02 (1993), which is precisely what we did here, see
  Omnibus Order at 7.
                                                       3
Case 0:18-cv-62251-RKA Document 44 Entered on FLSD Docket 05/12/2021 Page 4 of 5



  justified.” Motion at 10. In other words, her view is that the Government’s position couldn’t have

  been justified because the Court reversed. In saying so, the Plaintiff mistakenly conflates two elements.

  Obviously, “a loss on the merits” doesn’t mean that the Government’s position was unjustified. United

  States v. Gardiner, 512 F. Supp. 2d 1270, 1273 (S.D. Fla. 2007) (“A loss on the merits does not itself,

  render the government’s position not substantially justified.” (quoting White v. United States, 740 F.2d

  836, 839 (11th Cir. 1984))); see also Monroe v. Comm’r of Soc. Sec. Admin., 569 F. App’x 833, 834 (11th

  Cir. 2014) (“The outcome of the underlying litigation is not dispositive as to whether the government’s

  position was substantially justified.”).

          The Government, it’s true, bears the burden of showing that its litigation position was

  substantially justified. See, e.g., De La Caridad Brito v. Saul, 2020 WL 7248247, at *1 (S.D. Fla. Nov. 9,

  2020), report and recommendation adopted, 2020 WL 7241360 (S.D. Fla. Dec. 9, 2020) (citing Jean, 496 U.S.

  at 160). But the Commissioner easily meets that burden here. The standard is reasonableness, after all,

  not certainty. See United States v. Douglas, 55 F.3d 584, at 588 (11th Cir. 1995) (“The government’s

  position is substantially justified under the EAJA when it is ‘justified to a degree that would satisfy a

  reasonable person’—i.e. when it has a reasonable basis in both law and fact.” (quoting Pierce v.

  Underwood, 487 U.S. 552, 565 (1988))). The Commissioner made colorable (though ultimately incorrect)

  arguments in its merits briefing—specifically, that the medical opinions were consistent with the ALJ’s

  conclusion. See Defendant’s Motion for Summary Judgment and Opposition to Plaintiff’s Motion for

  Summary Judgment [ECF No. 36]. Indeed, the Court agreed with the Commissioner’s view that the

  medical opinions may well have been consistent with the ALJ’s decision, see Omnibus Order at 6 (“It may

  be, as the Defendant suggests, that these three opinions would have had no effect on the ultimate

  outcome . . . But that is not necessarily true.”)—a possibility that, standing alone, renders the

  Government’s position reasonable.

          We note, too, the Magistrate Judge’s twin findings—that substantial evidence in the record

                                                      4
Case 0:18-cv-62251-RKA Document 44 Entered on FLSD Docket 05/12/2021 Page 5 of 5



  supported the ALJ’s conclusion and that any error was therefore harmless. See R&R at 10–14. We

  didn’t address this part of the R&R in the Omnibus Order—though it’s worth pointing out that the

  Eleventh Circuit has found similar errors harmless, especially when (as may be true here) the

  overlooked medical opinions are otherwise consistent with the ALJ’s ruling. See, e.g., Colon v. Colvin,

  660 F. App’x 867, 870 (11th Cir. 2016) (concluding that even though “the ALJ erred in not stating the

  particular weight that was given to [a doctor’s report] . . . and in not mentioning the findings of [two

  other doctors] . . . that error was harmless” because “those medical opinions were consistent with the

  ALJ’s conclusion”). And, to clarify, our view wasn’t that the medical opinions necessarily contradicted

  the ALJ’s decision. Our view, instead, was that, since the medical opinions weren’t discussed, we

  couldn’t tell (one way or the other) whether they supported the ALJ’s conclusion or not. The

  Government thus reasonably believed that, consistent with Eleventh Circuit precedent, it could’ve

  won on harmless-error review. 3

                                                    ***

         Because the Commissioner’s position was substantially justified, the Plaintiff’s Motion [ECF

  No. 41] is DENIED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 11th day of May 2021.




                                                             _________________________________
                                                             ROY K. ALTMAN
                                                             UNITED STATES DISTRICT JUDGE


  cc:    counsel of record




  3
   Nor does the Plaintiff address the other substantial record evidence that supports the ALJ’s decision.
  See generally Motion; Reply.
                                                     5
